

Exhibit 10.1


COMMON STOCK PURCHASE


AGREEMENT


Dated as of May 4, 2007


by and between


FOLDERA, INC.


and


THE PURCHASERS LISTED ON EXHIBIT A
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS



  Page 
COMMON STOCK PURCHASE AGREEMENT
1
   
ARTICLE I          PURCHASE AND SALE OF COMMON STOCK
1
Section 1.1
Purchase and Sale of Common Stock.
1
Section 1.2
Purchase Price and Closings
1
   
ARTICLE II         REPRESENTATIONS AND WARRANTIES
2
Section 2.1
Representations and Warranties of the Company
2
Section 2.2
Representations and Warranties of the Purchasers
13
   
ARTICLE III        COVENANTS
16
Section 3.1
Securities Compliance
16
Section 3.2
Registration and Listing
16
Section 3.3
Inspection Rights
16
Section 3.4
Compliance with Laws
17
Section 3.5
Keeping of Records and Books of Account
17
Section 3.6
Reporting Requirements
17
Section 3.7
Other Agreements
17
Section 3.8
Use of Proceeds
17
Section 3.9
Reporting Status
17
Section 3.10
Disclosure of Transaction
17
Section 3.11
Disclosure of Material Information
18
Section 3.12
Form D
18
Section 3.13
No Integrated Offerings
18
Section 3.14
Pledge of Shares
18
Section 3.15
Confidentiality
18
Section 3.16
Updated Schedule of Exceptions
19
   
ARTICLE IV        CONDITIONS
19
Section 4.1
Conditions Precedent to the Obligation of the Company to Close and to Sell the
Shares
19
Section 4.2
Conditions Precedent to the Obligation of the Purchasers to Close and to
Purchase the Shares
20
 
 
ARTICLE V         CERTIFICATE LEGEND
21
Section 5.1
Legend
21
   
ARTICLE VI        INDEMNIFICATION
23
Section 6.1
Company Indemnity
23
Section 6.2
Indemnification Procedure
23
   
ARTICLE VII      MISCELLANEOUS
24
Section 7.1
Fees and Expenses
24
Section 7.2
Specific Performance; Consent to Jurisdiction; Venue.
24
Section 7.3
Entire Agreement; Amendment
25
Section 7.4
Notices
25

 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
Section 7.5
Waivers
26
Section 7.6
Headings
26
Section 7.7
Successors and Assigns
26
Section 7.8
No Third Party Beneficiaries
26
Section 7.9
Governing Law
26
Section 7.10
Survival
26
Section 7.11
Counterparts
27
Section 7.12
Publicity
27
Section 7.13
Severability
27
Section 7.14
Further Assurances
27

 

--------------------------------------------------------------------------------



COMMON STOCK PURCHASE AGREEMENT


This COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of May 4, 2007
by and between Foldera, Inc., a Nevada corporation (the "Company"), and the
purchasers listed on Exhibit A hereto (each a "Purchaser" and collectively, the
"Purchasers"), for the purchase and sale of shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”).


The parties hereto agree as follows:
 
ARTICLE I 
 
PURCHASE AND SALE OF COMMON STOCK
 
Section 1.1  Purchase and Sale of Common Stock. Upon the following terms and
conditions, the Company shall issue and sell to the Purchasers, and the
Purchasers shall purchase from the Company, shares of Common Stock (the
“Shares”) at a price per share of $0.60 (the “Per Share Purchase Price”) for a
minimum aggregate purchase price of One Million Dollars ($1,000,000) and a
maximum aggregate purchase price of Four Million Dollars ($4,000,000) (the
“Purchase Price”). Each Purchaser shall pay the portion of the Purchase Price
set forth opposite its name on Exhibit A hereto. The Company and the Purchasers
are executing and delivering this Agreement in accordance with and in reliance
upon the exemption from securities registration afforded by Section 4(2) of the
U.S. Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (the "Securities Act"), including Regulation D
("Regulation D"), and/or upon such other exemption from the registration
requirements of the Securities Act as may be available with respect to any or
all of the investments to be made hereunder.
 
Section 1.2  Purchase Price and Closings. In consideration of and in express
reliance upon the representations, warranties, covenants, terms and conditions
of this Agreement, the Company agrees to issue and sell to the Purchasers and,
in consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, the Purchasers,
severally but not jointly, agree to purchase the number of Shares set forth
opposite their respective names on Exhibit A. The Shares shall be sold and
funded in separate closings (each, a “Closing”), in each case pursuant to terms
of this Agreement and provided that each such Purchaser executes a signature
page hereto and to each of the other Transaction Documents (as defined in
Section 2.1(b) hereof) to which the Purchasers are a party, and thereby agrees
to be bound by and subject to the terms and conditions hereof and thereof. The
initial Closing under this Agreement (the “Initial Closing”) shall take place on
or about May 7, 2007 (the “Initial Closing Date”) and shall be funded in the
amount of at least One Million Dollars ($1,000,000). Each subsequent Closing
under this Agreement (each, a “Subsequent Closing”) shall take place upon the
mutual agreement of the Company and the Purchasers, but in no event later than
July 31, 2007 (each, a “Subsequent Closing Date”). The Initial Closing Date and
each Subsequent Closing Date are sometimes referred to in this Agreement as the
“Closing Date”. Each Closing under this Agreement shall take place at the
offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New
York, New York 10036 at 10:00 a.m., New York time. Subject to the terms and
conditions of this Agreement, at each Closing the Company shall deliver or cause
to be delivered to each Purchaser (x) a certificate for the number of Shares set
forth opposite the name of such Purchaser on Exhibit A hereto and (y) any other
documents required to be delivered pursuant to Article IV hereof. At each
Closing, each Purchaser shall deliver its portion of the Purchase Price by wire
transfer to an escrow account designated by the escrow agent.
 
1

--------------------------------------------------------------------------------


 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
Section 2.1  Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchasers as follows, as of the date hereof and
each Closing Date, except as set forth on the Schedule of Exceptions attached
hereto with each numbered Schedule corresponding to the section number herein:
 
(a)  Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
The Company does not have any Subsidiaries (as defined in Section 2.1(g)) or own
securities of any kind in any other entity except as set forth on Schedule
2.1(g) hereto. The Company and each such Subsidiary (as defined in Section
2.1(g)) is duly qualified to do business as a foreign corporation and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary except for any
jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect. For the purposes of this
Agreement, "Material Adverse Effect" means any effect on the business, results
of operations, assets or condition (financial or otherwise) of the Company that
is material and adverse to the Company and its subsidiaries, in the aggregate,
and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company from entering
into and performing any of its obligations under the Transaction Documents (as
defined below) in any material respect.
 
(b)  Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement, the Registration Rights
Agreement by and between the Company and the Purchasers, dated as of the date
hereof, substantially in the form of Exhibit B attached hereto (the
“Registration Rights Agreement”), and the Escrow Agreement by and among the
Company, the Purchasers and the escrow agent, dated as of the date hereof,
substantially in the form of Exhibit C attached hereto (the “Escrow Agreement”
and, together with this Agreement and the Registration Rights Agreement, the
"Transaction Documents"), and to issue and sell the Shares in accordance with
the terms hereof and to complete the transactions contemplated by the
Transaction Documents. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly and validly authorized by all
necessary corporate action, and, except as set forth on Schedule 2.1(b), no
further consent or authorization of the Company, its Board of Directors or
stockholders is required. When executed and delivered by the Company, each of
the Transaction Documents shall constitute a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditors’ rights and remedies or
by other equitable principles of general application.
 
2

--------------------------------------------------------------------------------


 
(c)  Capitalization. The authorized capital stock of the Company as of the date
hereof is set forth on Schedule 2.1(c) hereto. All of the outstanding shares of
the Common Stock and any other outstanding security of the Company have been
duly and validly authorized and validly issued, fully paid and nonassessable and
were issued in accordance with the registration or qualification provisions of
the Securities Act, or pursuant to valid exemptions therefrom. Except as set
forth in this Agreement and as set forth on Schedule 2.1(c) hereto, no shares of
Common Stock or any other security of the Company are entitled to preemptive
rights, registration rights, rights of first refusal or similar rights and there
are no outstanding options, warrants, scrip, rights to subscribe to, call or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company. Furthermore,
except as set forth in this Agreement and as set forth on Schedule 2.1(c)
hereto, there are no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of the
capital stock of the Company or options, securities or rights convertible into
shares of capital stock of the Company. Except for customary transfer
restrictions contained in agreements entered into by the Company in order to
sell restricted securities or as provided on Schedule 2.1(c) hereto, the Company
is not a party to or bound by any agreement or understanding granting
registration or anti-dilution rights to any person with respect to any of its
equity or debt securities. Except as set forth on Schedule 2.1(c), the Company
is not a party to, and it has no knowledge of, any agreement or understanding
restricting the voting or transfer of any shares of the capital stock of the
Company. Except as disclosed on Schedule 2.1(c), (i) there are no outstanding
debt securities, or other form of material debt of the Company or any of its
Subsidiaries, (ii) except for the Registration Rights Agreement, there are no
contracts, commitments, understandings, agreements or arrangements under which
the Company or any of its Subsidiaries is required to register the sale of any
of their securities under the Securities Act, (iii) there are no outstanding
securities of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings, agreements or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (iv) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Shares, (v) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements, or any similar plan or agreement and (vi)
as of the date of this Agreement, except as set forth in filings made with the
Commission, to the Company’s and each of its Subsidiaries’ knowledge, no Person
(as defined below) or group of related Persons beneficially owns (as determined
pursuant to Rule 13d-3 promulgated under the Exchange Act) or has the right to
acquire by agreement with or by obligation binding upon the Company, beneficial
ownership of in excess of 5% of the Common Stock. Any Person with any right to
purchase securities of the Company that would be triggered as a result of the
transactions contemplated hereby or by any of the other Transaction Documents
has waived such rights or the time for the exercise of such rights has passed,
except where failure of the Company to receive such waiver would not have a
Material Adverse Effect. Except as set forth on Schedule 2.1(c), there are no
options, warrants or other outstanding securities of the Company (including,
without limitation, any equity securities issued pursuant to any Company Plan)
the vesting of which will be accelerated by the transactions contemplated hereby
or by any of the other Transaction Documents.
 
3

--------------------------------------------------------------------------------


 
(d)  Issuance of Shares. The Shares to be issued at each Closing have been duly
authorized by all necessary corporate action and, when paid for and issued in
accordance with the terms hereof, the Shares will be validly issued, fully paid
and nonassessable and free and clear of all liens, encumbrances and rights of
refusal of any kind and the holders shall be entitled to all rights accorded to
a holder of Common Stock.
 
(e)  No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) violate any provision of
the Company's Articles of Incorporation (the “Articles”) or Bylaws (the
“Bylaws”), each as amended to date, or any Subsidiary's comparable charter
documents, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries'
respective properties or assets are bound, or (iii) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or any of its Subsidiaries or by which any property or asset of
the Company or any of its Subsidiaries is bound or affected, except, in all
cases, other than violations pursuant to clauses (i) or (iii) (with respect to
federal and state securities laws) above, except, for such conflicts, defaults,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect. Neither
the Company nor any of its Subsidiaries is required under federal, state,
foreign or local law, rule or regulation to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under the Transaction Documents or issue and sell the Shares in accordance with
the terms hereof (other than any filings, consents and approvals which may be
required to be made by the Company under applicable state and federal securities
laws and rules, or as may be required for the Company to carry out its
obligations under the Registration Rights Agreement).
 
(f)  Commission Documents, Financial Statements. The Common Stock of the Company
is registered pursuant to Section 15(d) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act"), and, except as disclosed on Schedule 2.1(f)
hereto, the Company has timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the U.S. Securities and
Exchange Commission (the “Commission”) pursuant to the reporting requirements of
the Exchange Act, including pursuant to Sections 13, 14 or 15(d) thereof (all of
the foregoing and all exhibits included therein and financial statements and
schedules thereto, including filings incorporated by reference therein being
referred to herein as the "Commission Documents"). At the times of their
respective filings, the Quarterly Reports on Form 10-QSB for the quarters ended
September 30, 2006, June 30, 2006 and March 31, 2006 (collectively, the “Form
10-QSB”) and the Annual Report on Form 10-KSB for the year ended December 31,
2006 (the “Form 10-KSB”) complied in all material respects with the requirements
of the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and the Form 10-QSB and Form 10-KSB at the time of their respective
filings did not contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of their respective dates, the financial statements of the
Company included in the Commission Documents are complete and correct in all
material respects and comply with applicable accounting requirements and the
published rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with accounting principles generally accepted in the United States
("GAAP") applied on a consistent basis during the periods involved (except (i)
as may be otherwise indicated in such financial statements or the Notes thereto
or (ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements), and fairly present
in all material respects the financial position of the Company and its
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).
 
4

--------------------------------------------------------------------------------


 
(g)  Subsidiaries. The Commission Documents or Schedule 2.1(g) hereto sets forth
each Subsidiary of the Company, showing the jurisdiction of its incorporation or
organization and showing the percentage of each person's ownership of the
outstanding stock or other interests of such Subsidiary. For the purposes of
this Agreement, "Subsidiary" shall mean any corporation or other entity of which
at least a majority of the securities or other ownership interest having
ordinary voting power (absolutely or contingently) for the election of directors
or other persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries. All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable. There is no
outstanding preemptive, conversion or other rights, options, warrants or
agreements granted or issued by or binding upon any Subsidiary for the purchase
or acquisition of any shares of capital stock of any Subsidiary or any other
securities convertible into, exchangeable for or evidencing the rights to
subscribe for any shares of such capital stock. Neither the Company nor any
Subsidiary is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of the capital stock of any Subsidiary
or any convertible securities, rights, warrants or options of the type described
in the preceding sentence except as set forth on Schedule 2.1(g) hereto. Neither
the Company nor any Subsidiary is party to, nor has any knowledge of, any
agreement restricting the voting or transfer of any shares of the capital stock
of any Subsidiary.
 
(h)  No Material Adverse Change. Since December 31, 2006, the Company has not
experienced or suffered any Material Adverse Effect, except as disclosed in the
Commission Documents or on Schedule 2.1(h) hereto.
 
(i)  No Undisclosed Liabilities. Except as disclosed in the Commission Documents
or on Schedule 2.1(i) hereto, since December 31, 2006, neither the Company nor
any of its Subsidiaries has incurred any liabilities, obligations, claims or
losses (whether liquidated or unliquidated, secured or unsecured, absolute,
accrued, contingent or otherwise) other than those incurred in the ordinary
course of the Company's or its Subsidiaries respective businesses or which,
individually or in the aggregate, are not reasonably likely to have a Material
Adverse Effect. Since December 31, 2006, except as disclosed in Commission
Documents, none of the Company or any of its Subsidiaries has participated in
any transaction material to the condition of the Company which is outside of the
ordinary course of its business.
 
5

--------------------------------------------------------------------------------


 
(j)  No Undisclosed Events or Circumstances. Since December 31, 2006, except as
disclosed in the Commission Documents or on Schedule 2.1(j) hereto, no event or
circumstance has occurred or exists with respect to the Company or its
Subsidiaries or their respective businesses, properties, operations or financial
condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.
 
(k)  Indebtedness. The Commission Documents or Schedule 2.1(k) hereto sets forth
as of the date hereof all outstanding secured and unsecured Indebtedness of the
Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments. For the purposes of this Agreement, “Indebtedness” shall mean (a)
any liabilities for borrowed money or amounts owed in excess of $100,000 (other
than trade accounts payable incurred in the ordinary course of business), (b)
all guaranties, endorsements and other contingent obligations in respect of
liabilities for borrowed money of others in excess of $100,000, whether or not
the same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $25,000 due under
leases required to be capitalized in accordance with GAAP. Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.
 
(l)  Title to Assets. Each of the Company and the Subsidiaries has good and
valid title to all of its real and personal property reflected in the Commission
Documents, free and clear of any mortgages, pledges, charges, liens, security
interests or other encumbrances, except for those indicated in the Commission
Documents or on Schedule 2.1(l) hereto or such that, individually or in the
aggregate, do not cause a Material Adverse Effect. All such leases of the
Company and each of its Subsidiaries are valid and subsisting and in full force
and effect.
 
(m)  Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company or any
Subsidiary which questions the validity of this Agreement or any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto. Except as set
forth in the Commission Documents or on Schedule 2.1(m) hereto, there is no
action, suit, claim, investigation, arbitration, alternate dispute resolution
proceeding or other proceeding pending or, to the knowledge of the Company,
threatened against or involving the Company, any Subsidiary or any of their
respective properties or assets, which individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. There are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
arbitrator or governmental or regulatory body against the Company or any
Subsidiary or any officers or directors of the Company or any Subsidiary in
their capacities as such, which individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
6

--------------------------------------------------------------------------------


 
(n)  Compliance with Law. The business of the Company and the Subsidiaries has
been and is presently being conducted in accordance with all applicable federal,
state and local governmental laws, rules, regulations and ordinances, except as
set forth in the Commission Documents or on Schedule 2.1(n) hereto or such that,
individually or in the aggregate, the noncompliance therewith could not
reasonably be expected to have a Material Adverse Effect. The Company and each
of its Subsidiaries have all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
(o)  Taxes. Except as set forth in the Commission Documents or on Schedule
2.1(o) hereto, the Company and each of the Subsidiaries has accurately prepared
in all material respects and filed all federal, state and other tax returns
required by law to be filed by it, has paid all taxes shown to be due and all
additional assessments, and adequate provisions have been and are reflected in
the financial statements of the Company and the Subsidiaries for all current
taxes and other charges to which the Company or any Subsidiary is subject and
which are not currently due and payable. Except as disclosed on Schedule 2.1(o)
hereto, none of the federal income tax returns of the Company or any Subsidiary
has been audited by the Internal Revenue Service. The Company has no knowledge
of any additional assessments, adjustments or contingent tax liability (whether
federal or state) of any nature whatsoever, whether pending or threatened
against the Company or any Subsidiary for any period, nor of any basis for any
such assessment, adjustment or contingency.
 
(p)  Certain Fees. Except as set forth on Schedule 2.1(p) hereto, the Company
has not employed any broker or finder or incurred any liability for any
brokerage or investment banking fees, commissions, finders' structuring fees,
financial advisory fees or other similar fees in connection with the Transaction
Documents.
 
(q)  Disclosure. Neither this Agreement or the Schedules hereto nor any other
documents, certificates or instruments furnished to the Purchasers by or on
behalf of the Company or any Subsidiary in connection with the transactions
contemplated by this Agreement contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements made
herein or therein, in the light of the circumstances under which they were made
herein or therein, not misleading.
 
(r)  Operation of Business. The Company and each of the Subsidiaries owns or
possesses the rights to use all patents, trademarks, domain names (whether or
not registered) and any patentable improvements or copyrightable derivative
works thereof, websites and intellectual property rights relating thereto,
service marks, trade names, copyrights, licenses and authorizations which are
necessary for the conduct of its business as now conducted without, to its
knowledge, any conflict or infringement with the rights of others.
 
7

--------------------------------------------------------------------------------


 
(s)  Environmental Compliance. Except as disclosed in the Commission Documents
or on Schedule 2.1(s) hereto, the Company and each of its Subsidiaries have
obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities, or from any other person, that are required under any Environmental
Laws. "Environmental Laws" shall mean all applicable laws relating to the
protection of the environment including, without limitation, all requirements
pertaining to reporting, licensing, permitting, controlling, investigating or
remediating emissions, discharges, releases or threatened releases of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
materials or wastes, whether solid, liquid or gaseous in nature, into the air,
surface water, groundwater or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
hazardous substances, chemical substances, pollutants, contaminants or toxic
substances, material or wastes, whether solid, liquid or gaseous in nature.
Except as set forth on Schedule 2.1(s) hereto, the Company has all necessary
governmental approvals required under all Environmental Laws and used in its
business or in the business of any of its Subsidiaries, except for such
instances as would not individually or in the aggregate have a Material Adverse
Effect. The Company and each of its Subsidiaries are also in compliance with all
other limitations, restrictions, conditions, standards, requirements, schedules
and timetables required or imposed under all Environmental Laws. Except for such
instances as would not individually or in the aggregate have a Material Adverse
Effect, there are no past or present events, conditions, circumstances,
incidents, actions or omissions relating to or in any way affecting the Company
or its Subsidiaries that violate or would be reasonably likely to violate any
Environmental Law after the Closing or that would be reasonably likely to give
rise to any environmental liability, or otherwise form the basis of any claim,
action, demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including, without limitation,
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous substance.
 
(t)  Books and Records; Internal Accounting Controls. The records and documents
of the Company and its Subsidiaries accurately reflect in all material respects
the information relating to the business of the Company and its Subsidiaries,
the location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
Subsidiary. The Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate actions are taken with respect to any differences and
(v) accounts, notes and other receivables and inventory are recorded accurately,
and proper and adequate procedures are implemented to effect the collection
thereof on a current and timely basis. Except as set forth on Schedule 2.1(t)
hereto, there are no significant deficiencies or material weaknesses in the
design or operation of internal controls over financial reporting that would
reasonably be expected to adversely affect the Company’s ability to record,
process, summarize and report financial information, and there is no fraud,
whether or not material, that involves management or, to the knowledge of the
Company, other employees who have a significant role in the Company’s internal
controls and the Company has provided to the Purchaser copies of any written
materials relating to the foregoing.
 
8

--------------------------------------------------------------------------------


 
(u)  Material Agreements. Except for the Transaction Documents (with respect to
clause (i) of this Section 2.1(u) only) or as set forth in the Commission
Documents or on Schedule 2.1(u) hereto, or as would not be reasonably likely to
have a Material Adverse Effect, (i) the Company and each of its Subsidiaries
have performed all obligations required to be performed by them to date under
any written or oral contract, instrument, agreement, commitment, obligation,
plan or arrangement, filed or required to be filed with the Commission (the
"Material Agreements"), (ii) neither the Company nor any of its Subsidiaries has
received any notice of default under any Material Agreement and, (iii) to the
best of the Company's knowledge, neither the Company nor any of its Subsidiaries
is in default under any Material Agreement.
 
(v)  Transactions with Affiliates. Except as set forth in the Commission
Documents, customary employment agreements or on Schedule 2.1(v) hereto, there
are no loans, leases, agreements, contracts, royalty agreements, management
contracts or arrangements or other continuing transactions between (a) the
Company, any Subsidiary or any of their respective customers or suppliers on the
one hand, and (b) on the other hand, any officer, employee, consultant or
director of the Company, or any of its Subsidiaries, or any person owning any
capital stock of the Company or any Subsidiary or any member of the immediate
family of such officer, employee, consultant, director or stockholder or any
corporation or other entity controlled by such officer, employee, consultant,
director or stockholder, or a member of the immediate family of such officer,
employee, consultant, director or stockholder which, in each case, is required
to be disclosed in the Commission Documents or in the Company’s most recently
filed definitive proxy statement on Schedule 14A, that is not so disclosed in
the Commission Documents or in such proxy statement.
 
(w)  Securities Act of 1933. Subject to the accuracy and completeness of the
representations and warranties of the Purchasers contained in Section 2.2
hereof, the Company has complied and will comply with all applicable federal and
state securities laws in connection with the offer, issuance and sale of the
Shares hereunder. Neither the Company nor anyone acting on its behalf, directly
or indirectly, has or will sell, offer to sell or solicit offers to buy any of
the Shares or similar securities to, or solicit offers with respect thereto
from, or enter into any negotiations relating thereto with, any person, or has
taken or will take any action so as to bring the issuance and sale of any of the
Shares under the registration provisions of the Securities Act and applicable
state securities laws, and neither the Company nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of any of the Shares.
 
(x)  Governmental Approvals. Except as set forth on Schedule 2.1(x) hereto, and
except for the filing of any notice prior or subsequent to the Closing that may
be required under applicable state and/or federal securities laws (which if
required, shall be filed on a timely basis), no authorization, consent,
approval, license, exemption of, filing or registration with any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, is or will be necessary for, or in connection with, the
execution or delivery of the Shares, or for the performance by the Company of
its obligations under the Transaction Documents.
 
9

--------------------------------------------------------------------------------


 
(y)  Employees. Neither the Company nor any Subsidiary has any collective
bargaining arrangements or agreements covering any of its employees, except as
set forth on Schedule 2.1(y) hereto or disclosed in the Commission Documents.
Except as set forth on Schedule 2.1(y) hereto or disclosed in the Commission
Documents, neither the Company nor any Subsidiary has any employment contract,
agreement regarding proprietary information, non-competition agreement,
non-solicitation agreement, confidentiality agreement, or any other similar
contract or restrictive covenant, relating to the right of any officer, employee
or consultant to be employed or engaged by the Company or such Subsidiary
required to be disclosed in the Commission Documents that is not so disclosed.
Since December 31, 2006, no officer, consultant or key employee of the Company
or any Subsidiary whose termination, either individually or in the aggregate,
would be reasonably likely to have a Material Adverse Effect, has terminated or,
to the knowledge of the Company, has any present intention of terminating his or
her employment or engagement with the Company or any Subsidiary.
 
(z)  Labor Relations. Except as could not reasonably be expected to have a
Material Adverse Effect, (i) neither the Company nor any of its Subsidiaries is
engaged in any unfair labor practice, (ii) there is no strike, labor dispute,
slowdown or stoppage pending or, to the knowledge of the Company, threatened
against the Company or any of its Subsidiaries, and (iii) neither the Company
nor any of its Subsidiaries is a party to any collective bargaining agreement or
contract.
 
(aa)  Absence of Certain Developments. Except as disclosed in the Commission
Documents or on Schedule 2.1(aa) hereto, since December 31, 2006, neither the
Company nor any Subsidiary has:


(i)  issued any stock, bonds or other corporate securities or any right, options
or warrants with respect thereto;
 
(ii)  borrowed any amount in excess of $100,000 or incurred or become subject to
any other liabilities in excess of $100,000 (absolute or contingent) except
current liabilities incurred in the ordinary course of business which are
comparable in nature and amount to the current liabilities incurred in the
ordinary course of business during the comparable portion of its prior fiscal
year, as adjusted to reflect the current nature and volume of the business of
the Company and its Subsidiaries;
 
(iii)  discharged or satisfied any lien or encumbrance in excess of $100,000 or
paid any obligation or liability (absolute or contingent) in excess of $100,000,
other than current liabilities paid in the ordinary course of business;
 
(iv)  declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock, in each
case in excess of $50,000 individually or $100,000 in the aggregate;
 
10

--------------------------------------------------------------------------------


 
(v)  sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, in each case in excess of $100,000, except in the ordinary
course of business;
 
(vi)  sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights, or disclosed any proprietary confidential information to any person
except to customers in the ordinary course of business or to the Purchasers or
their representatives;
 
(vii)  suffered any material losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;
 
(viii)  made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;
 
(ix)  made capital expenditures or commitments therefor that aggregate in excess
of $250,000;
 
(x)  entered into any material transaction, whether or not in the ordinary
course of business;
 
(xi)  made charitable contributions or pledges in excess of $10,000;
 
(xii)  suffered any material damage, destruction or casualty loss, whether or
not covered by insurance;
 
(xiii)  experienced any material problems with labor or management in connection
with the terms and conditions of their employment; or
 
(xiv)  entered into an agreement, written or otherwise, to take any of the
foregoing actions.


(bb)  Public Utility Holding Company Act and Investment Company Act Status. The
Company is not a “holding company” or a “public utility company” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended. The
Company is not, and as a result of and immediately upon the Closing will not be,
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
 
(cc)  ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan by the Company or any of its Subsidiaries
which is or would be materially adverse to the Company and its Subsidiaries. The
execution and delivery of this Agreement and the issuance and sale of the Shares
will not involve any transaction which is subject to the prohibitions of Section
406 of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
or in connection with which a tax could be imposed pursuant to Section 4975 of
the Internal Revenue Code of 1986, as amended, provided that, if any of the
Purchasers, or any person or entity that owns a beneficial interest in any of
the Purchasers, is an “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) with respect to which the Company is a “party in
interest” (within the meaning of Section 3(14) of ERISA), the requirements of
Sections 407(d)(5) and 408(e) of ERISA, if applicable, are met. As used in this
Section 2.1(cc), the term “Plan” shall mean an “employee pension benefit plan”
(as defined in Section 3 of ERISA) which is or has been established or
maintained, or to which contributions are or have been made, by the Company or
any Subsidiary or by any trade or business, whether or not incorporated, which,
together with the Company or any Subsidiary, is under common control, as
described in Section 414(b) or (c) of the Code.
 
11

--------------------------------------------------------------------------------


 
(dd)  Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents and the Company shall not be excused
from performance of its obligations to any Purchaser under the Transaction
Documents as a result of nonperformance or breach by any other Purchaser. The
Company acknowledges that it has been advised that the decision of each
Purchaser to purchase Shares pursuant to this Agreement has been made by such
Purchaser independently of any other purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or of its Subsidiaries
which may have made or given by any other Purchaser or by any agent or employee
of any other Purchaser, and no Purchaser or any of its agents or employees shall
have any liability to any Purchaser (or any other person) relating to or arising
from any such information, materials, statements or opinions. The Company
acknowledges that nothing contained herein, or in any Transaction Document, and
no action taken by any Purchaser pursuant hereto or thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. The Company acknowledges
that each Purchaser shall be entitled to independently protect and enforce its
rights, including without limitation, the rights arising out of this Agreement
or out of the other Transaction Documents, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose. The Company acknowledges that for reasons of administrative convenience
only, the Transaction Documents have been prepared by counsel for one of the
Purchasers and such counsel does not represent all of the Purchasers but only
such Purchaser and the other Purchasers have retained their own individual
counsel with respect to the transactions contemplated hereby.  The Company
acknowledges it has elected to provide all Purchasers with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by the Purchasers. The Company acknowledges such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions contemplated
hereby or thereby.
 
12

--------------------------------------------------------------------------------


 
(ee)  Anti-takeover Device. Neither the Company nor any of its Subsidiaries has
any outstanding shareholder rights plan or “poison pill” or any similar
arrangement. There are no provisions of any anti-takeover or business
combination statute applicable to the Company, the Articles of Incorporation and
the Bylaws which would preclude the issuance and sale of the Shares and the
consummation of the other transactions contemplated by this Agreement or any of
the other Transaction Documents.
 
(ff)  No Integrated Offering. In reliance on the accuracy of the representation
made by Purchaser in Section 2.2(i) and the Black Box, Inc., SEC No-Action
Letter (June 26, 1990), neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any offers
or sales of any security or solicited any offers to buy any security under
circumstances that would cause the offering of the Shares pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from selling the Shares
pursuant to Regulation D and Rule 506 thereof under the Securities Act, or any
applicable exchange-related stockholder approval provisions, nor will the
Company or any of its affiliates or subsidiaries take any action or steps that
would cause the offering of the Shares to be integrated with other offerings if
such other offering, if integrated, would cause the offer and sale of the Shares
not to be exempt from registration pursuant to Regulation D and Rule 506 thereof
under the Securities Act. Except as set forth on Schedule 2.1(ff) hereto, the
Company does not have any registration statement pending before the Commission
or currently under the Commission’s review and since October 1, 2006, the
Company has not offered or sold any of its equity securities or debt securities
convertible into shares of Common Stock.
 
(gg)  Sarbanes-Oxley Act.  The Company is in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the
rules and regulations promulgated thereunder, that are effective and for which
compliance by the Company is required as of the date hereof and intends to use
its reasonable efforts comply with other applicable provisions of the
Sarbanes-Oxley Act, and the rules and regulations promulgated thereunder, upon
the effectiveness of such provisions or the date by which compliance therewith
by the Company is required.


Section 2.2  Representations and Warranties of the Purchasers. Each of the
Purchasers hereby represents and warrants to the Company with respect solely to
itself and not with respect to any other Purchaser as follows as of the date
hereof and as of the Closing Date, except as set forth on the Schedule of
Exceptions attached hereto with each numbered schedule corresponding to the
section number herein:
 
(a)  Organization and Standing of the Purchasers. If the Purchaser is an entity,
such Purchaser is a corporation, limited liability company or partnership duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.
 
(b)  Authorization and Power. Such Purchaser has the requisite power and
authority to enter into and perform the Transaction Documents and to purchase
the Shares being sold to it hereunder. The execution, delivery and performance
of the Transaction Documents by such Purchaser and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate, partnership or other action, and no further consent or authorization
of such Purchaser or its Board of Directors, stockholders, partners or members,
as the case may be, is required. When executed and delivered by the Purchasers,
the other Transaction Documents shall constitute valid and binding obligations
of such Purchaser enforceable against such Purchaser in accordance with their
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor's rights and remedies or by other equitable principles of general
application.
 
13

--------------------------------------------------------------------------------


 
(c)  No Conflict. The execution, delivery and performance of the Transaction
Documents by such Purchaser and the consummation by such Purchaser of the
transactions contemplated thereby and hereby do not and will not (i) violate any
provision of such Purchaser’s charter or organizational documents, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which such Purchaser is a party or by which such Purchaser’s respective
properties or assets are bound, or (iii) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations) applicable to such
Purchaser or by which any property or asset of such Purchaser are bound or
affected, except, in all cases, other than violations pursuant to clauses (i) or
(iii) (with respect to federal and state securities laws) above, for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, materially and
adversely affect such Purchaser’s ability to perform its obligations under the
Transaction Documents.
 
(d)  Acquisition for Investment. Such Purchaser is purchasing the Shares solely
for its own account for the purpose of investment and not with a view to or for
sale in connection with distribution. Such Purchaser does not have a present
intention to sell any of the Shares nor a present arrangement (whether or not
legally binding) or intention to effect any distribution of any of the Shares to
or through any person or entity; provided, however, that by making the
representations herein, such Purchaser does not agree to hold the Shares for any
minimum or other specific term and reserves the right to dispose of the Shares
at any time in accordance with Federal and state securities laws applicable to
such disposition. Such Purchaser acknowledges that it (i) has such knowledge and
experience in financial and business matters such that Purchaser is capable of
evaluating the merits and risks of Purchaser's investment in the Company, (ii)
is able to bear the financial risks associated with an investment in the Shares
and (iii) has been given full access to such records of the Company and the
Subsidiaries and to the officers of the Company and the Subsidiaries as it has
deemed necessary or appropriate to conduct its due diligence investigation.
 
(e)  Rule 144. Such Purchaser understands that the Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. Such Purchaser acknowledges that such
person is familiar with Rule 144 of the rules and regulations of the Commission,
as amended, promulgated pursuant to the Securities Act ("Rule 144"), and that
such Purchaser has been advised that Rule 144 permits resales only under certain
circumstances. Such Purchaser understands that to the extent that Rule 144 is
not available, such Purchaser will be unable to sell any Shares without either
registration under the Securities Act or the existence of another exemption from
such registration requirement.
 
14

--------------------------------------------------------------------------------


 
(f)  General. Such Purchaser understands that the Shares are being offered and
sold in reliance on a transactional exemption from the registration requirements
of federal and state securities laws and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of such Purchaser to
acquire the Shares. Such Purchaser understands that no United States federal or
state agency or any government or governmental agency has passed upon or made
any recommendation or endorsement of the Shares.
 
(g)  No General Solicitation. Such Purchaser acknowledges that the Shares were
not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications, or (iii)
through electronic mail over the Internet. Such Purchaser, in making the
decision to purchase the Shares, has relied upon independent investigation made
by it and the representations, warranties, agreements, acknowledgments and
understandings set forth in the Transaction Documents and has not relied on any
information or representations made by third parties.
 
(h)  Accredited Investor. Such Purchaser is an “accredited investor” (as defined
in Rule 501 of Regulation D), and such Purchaser has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Shares. Such Purchaser is not required to be registered as
a broker-dealer under Section 15 of the Exchange Act and such Purchaser is not a
broker-dealer. Such Purchaser acknowledges that an investment in the Shares is
speculative and involves a high degree of risk.
 
(i)  Qualified Institutional Buyer. Such Purchaser is a “qualified institutional
buyer” (as such term is defined in Rule 144A(a)(1) of the Securities Act).
 
(j)  Certain Fees. The Purchasers have not employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, finders' structuring fees, financial advisory fees or other similar
fees in connection with the Transaction Documents.
 
(k)  Independent Investment. Except as may be disclosed in any filings with the
Commission by the Purchasers under Section 13 and/or Section 16 of the Exchange
Act, no Purchaser has agreed to act with any other Purchaser for the purpose of
acquiring, holding, voting or disposing of the Shares purchased hereunder for
purposes of Section 13(d) under the Exchange Act, and each Purchaser is acting
independently with respect to its investment in the Shares.
 
15

--------------------------------------------------------------------------------


 
(l)  Trading Activities. Each Purchaser’s trading activities with respect to the
Shares has been and shall be in compliance with all applicable federal and state
securities laws. No Purchaser nor any of its affiliates has an open short
position in the Common Stock, each Purchaser agrees that it shall not, and that
it will cause its affiliates not to, engage in any short sales with respect to
the Common Stock. 
 
ARTICLE III
 
COVENANTS
 
The Company covenants with each Purchaser as follows, which covenants are for
the benefit of each Purchaser and their respective permitted assignees.
 
Section 3.1  Securities Compliance. The Company shall notify the Commission in
accordance with its rules and regulations, of the transactions contemplated by
any of the Transaction Documents and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Shares to the Purchasers, or
their respective subsequent holders.
 
Section 3.2  Registration and Listing. The Company shall cause its Common Stock
to continue to be registered under Sections 15(d) of the Exchange Act, to comply
in all respects with its reporting and filing obligations under the Exchange
Act, to comply with all requirements related to any registration statement filed
pursuant to this Agreement, and to not take any action or file any document
(whether or not permitted by the Securities Act or the rules promulgated
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under the Exchange Act or Securities Act,
except as permitted herein. The Company will take all action necessary to
continue the listing or trading of its Common Stock on the OTC Bulletin Board or
any successor market. Subject to the terms of the Transaction Documents, the
Company further covenants that it will take such further action as the
Purchasers may reasonably request, all to the extent required from time to time
to enable the Purchasers to sell the Shares without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act. Upon the request of the Purchasers, the
Company shall deliver to the Purchasers a written certification of a duly
authorized officer as to whether it has complied with such requirements.
 
Section 3.3  Inspection Rights. The Company shall permit, during normal business
hours and upon reasonable request and reasonable notice, each Purchaser or any
employees, agents or representatives thereof, so long as such Purchaser shall be
obligated hereunder to purchase the Shares or shall beneficially own any Shares,
for purposes reasonably related to such Purchaser's interests as a stockholder
to examine and make reasonable copies of the records and books of account of,
and visit and inspect the properties, assets, operations and business of the
Company and any Subsidiary, and to discuss the affairs, finances and accounts of
the Company and any Subsidiary with any of its officers, consultants, directors,
and key employees.
 
16

--------------------------------------------------------------------------------


 
Section 3.4  Compliance with Laws. The Company shall comply, and cause each
Subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which would be reasonably likely to have a Material Adverse
Effect.
 
Section 3.5  Keeping of Records and Books of Account. The Company shall keep and
cause each Subsidiary to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and its Subsidiaries.
 
Section 3.6  Reporting Requirements. If the Company ceases to file its periodic
reports with the Commission, or if the Commission ceases making these periodic
reports available via the Internet without charge, then the Company shall,
promptly after filing with the Commission, furnish the following to each
Purchaser so long as such Purchaser shall be obligated hereunder to purchase the
Shares or shall beneficially own Shares:
 
(a)  Quarterly Reports on Form 10-QSB filed with the Commission ;
 
(b)  Annual Reports on Form 10-KSB filed with the Commission; and
 
(c)  Copies of all notices, information and proxy statements in connection with
any meetings, that are, in each case, provided generally to holders of shares of
Common Stock, contemporaneously with the delivery of such notices or information
to such holders of Common Stock.
 
Section 3.7  Other Agreements. The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
of the Company or any Subsidiary to perform its obligations under any
Transaction Document.
 
Section 3.8  Use of Proceeds. The net proceeds from the sale of the Shares will
be used by the Company for working capital and general corporate purposes and
not to redeem any Common Stock or securities convertible, exercisable or
exchangeable into Common Stock or to settle any outstanding litigation.


Section 3.9  Reporting Status. So long as a Purchaser beneficially owns any of
the Shares, the Company shall timely file all reports required to be filed with
the Commission pursuant to the Exchange Act, and the Company shall not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would permit such
termination. 


Section 3.10  Disclosure of Transaction. The Company shall issue a press release
describing the material terms of the transactions contemplated hereby (the
“Press Release”) as soon as practicable after each Closing Date but in no event
later than one day after the Closing Date. The Company shall also file with the
Commission a Current Report on Form 8-K (the “Form 8-K”) describing the material
terms of the transactions contemplated hereby (and attaching as exhibits thereto
this Agreement, the Registration Rights Agreement and the Press Release) as soon
as practicable following each Closing Date, but in no event more than two (2)
Trading Days following such Closing Date, which Press Release and Form 8-K shall
be subject to prior review and comment by the Purchasers. "Trading Day" means
any day during which the OTC Bulletin Board (or other principal exchange on
which the Common Stock is traded) shall be open for trading or quotation. 
 
17

--------------------------------------------------------------------------------


 
Section 3.11  Disclosure of Material Information. The Company covenants and
agrees that neither it nor any other person acting on its behalf has provided or
will provide any Purchaser or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information.  The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.
 
Section 3.12  Form D. The Company agrees to file a Form D with respect to the
Shares as required by Rule 506 under Regulation D and to provide a copy thereof
to the Purchasers promptly after such filing.
 
Section 3.13  No Integrated Offerings. The Company shall not make any offers or
sales of any security (other than the Shares being offered or sold hereunder)
under circumstances that would require registration of the Shares being offered
or sold hereunder under the Securities Act.
 
Section 3.14  Pledge of Shares. The Company agrees that the Shares may be
pledged by a Purchaser in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Common Stock. The pledge of
Common Stock shall not be deemed to be a transfer, sale or assignment of the
Common Stock hereunder, and no Purchaser effecting a pledge of Common Stock
shall be required to provide the Company with any notice thereof or otherwise
make any delivery to the Company pursuant to this Agreement or any other
Transaction Document; provided that a Purchaser and its pledgee shall be
required to comply with the provisions of Article V hereof in order to effect a
sale, transfer or assignment of Common Stock to such pledgee. At the Purchasers'
expense, the Company hereby agrees to execute and deliver such documentation as
a pledgee of the Common Stock may reasonably request in connection with a pledge
of the Common Stock to such pledgee by a Purchaser.
 
Section 3.15  Confidentiality. Each party agrees that it will not disclose and
it will cause its officers, directors, employees, representatives, agents, and
advisers not to disclose, any Confidential Information (as hereinafter defined)
with respect to the other party furnished, at any time or in any manner,
provided that (i) any disclosure of such information may be made to which the
Company and Purchaser consent in writing; and (ii) such information may be
disclosed if so required by law or regulatory authority. “Confidential
Information” means information or knowledge obtained in any due diligence or
other investigation relating to the negotiation and execution of this Agreement,
information relating to the terms of the transactions contemplated hereby and
any information identified as confidential in writing from one party to the
other; provided, however, that Confidential Information shall not include
information or knowledge that (a) becomes generally available to the public
absent any breach of this Section 3.15, (b) was available on a non-confidential
basis to a party prior to its disclosure pursuant to this Agreement, or (c)
becomes available on a non-confidential basis from a third party who is not
bound to keep such information confidential.  
 
18

--------------------------------------------------------------------------------


 
Section 3.16  Updated Schedule of Exceptions. At least three (3) business days
prior to any Subsequent Closing Date, the Company will deliver to the Purchasers
an updated Schedule of Exceptions reflecting any and all events that arose
subsequent to the date of this Agreement which would render untrue any
representations or warranties of the Company if made as of a Subsequent Closing
Date. Within two (2) business days of the delivery of the update of the Schedule
of Exceptions, each Purchaser may provide the Company with notification that the
closing conditions for a Subsequent Closing have not been met in accordance with
the applicable provisions of Section 4.2 hereof. If a Subsequent Closing occurs,
then the Schedule of Exceptions, as of, and with respect to, such Subsequent
Closing only, shall be deemed amended to reflect the information contained in
such update. Nothing in this Section 3.16 nor the fact that the Purchasers
complete a Subsequent Closing shall waive any rights of the Purchasers based on
a breach of representations and warranties of the Company as of the Initial
Closing.
 
ARTICLE IV
 
CONDITIONS
 
Section 4.1  Conditions Precedent to the Obligation of the Company to Close and
to Sell the Shares. The obligation hereunder of the Company to close and issue
and sell the Shares to the Purchasers at each Closing Date is subject to the
satisfaction or waiver, at or before each Closing of the conditions set forth
below. These conditions are for the Company's sole benefit and may be waived by
the Company at any time in its sole discretion.
 
(a)  Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of each Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.
 
(b)  Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to each Closing Date.
 
(c)  No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(d)  Delivery of Purchase Price. The Purchasers shall have delivered to the
Company the Purchase Price for the Shares to be purchased by each Purchaser.
 
(e)  Delivery of Transaction Documents. The Transaction Documents shall have
been duly executed and delivered by the Purchasers and, with respect to the
Escrow Agreement, the escrow agent, to the Company.
 
19

--------------------------------------------------------------------------------


 
(f)  Minimum Purchase Price. The Purchase Price shall be no less than One
Million Dollars ($1,000,000).
 
Section 4.2  Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Shares. The obligation hereunder of each Purchaser to
purchase the Shares and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before each Closing
Date, of each of the conditions set forth below. These conditions are for the
Purchaser’s sole benefit and may be waived by the Purchaser at any time in its
sole discretion.
 
(a)  Accuracy of the Company's Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all respects as of each
Closing Date, except for representations and warranties that speak as of a
particular date, which shall be true and correct in all respects as of such
date.
 
(b)  Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to each Closing Date.
 
(c)  No Suspension, Etc. Trading in the Common Stock shall not have been
suspended by the Commission or the OTC Bulletin Board (except for any suspension
of trading of limited duration agreed to by the Company, which suspension shall
be terminated prior to the Closing), and, at any time prior to the Closing Date,
trading in securities generally as reported by Bloomberg Financial Markets
("Bloomberg") shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by Bloomberg,
or on the New York Stock Exchange, nor shall a banking moratorium have been
declared either by the United States or New York State authorities.
 
(d)  No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(e)  No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
(f)  Opinion of Counsel. The Purchasers shall have received an opinion of
counsel to the Company, dated the date of such Closing, substantially in the
form of Exhibit D hereto, with such exceptions and limitations as shall be
reasonably acceptable to counsel to the Purchasers.
 
20

--------------------------------------------------------------------------------


 
(g)  Shares. At each Closing, the Company shall have delivered to the Purchasers
certificates representing the Shares (in such denominations as each Purchaser
may request) duly executed by the Company, in each case, being acquired by the
Purchasers at such Closing.
 
(h)  Secretary's Certificate. The Company shall have delivered to the Purchasers
a secretary's certificate, dated as of each Closing Date, as to (i) the
resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Articles, (iii) the Bylaws, each as in effect at
such Closing, and (iv) the authority and incumbency of the officers of the
Company executing the Transaction Documents and any other documents required to
be executed or delivered in connection therewith.
 
(i)  Officer's Certificate. On each Closing Date, the Company shall have
delivered to the Purchasers a certificate signed by an executive officer on
behalf of the Company, dated as of such Closing Date, confirming the accuracy of
the Company's representations, warranties and its compliance with covenants as
of the Closing Date and confirming the compliance by the Company with the
conditions precedent set forth in paragraphs (b)-(e) of this Section 4.2 as of
such Closing Date (provided that, with respect to the matters in paragraphs (d)
and (e) of this Section 4.2, such confirmation shall be based on the knowledge
of the executive officer).
 
(j)  Registration Rights Agreement. As of the Initial Closing Date, the Company
shall have duly executed and delivered the Registration Rights Agreement in the
form of Exhibit B attached hereto.
 
(k)  Escrow Agreement. At the Initial Closing, the Company and the escrow agent
shall have executed and delivered the Escrow Agreement to each Purchaser.
 
(l)  Lusk Purchase Agreement. At the Initial closing, Richard Lusk shall have
executed and delivered the Stock Purchase Agreement in the form of Exhibit E
attached hereto.
 
(m)  Material Adverse Effect. No Material Adverse Effect shall have occurred at
or before each Closing Date.
 
(n)  Minimum Purchase Price. The Purchase Price shall be no less than One
Million Dollars ($1,000,000).
 
ARTICLE V
 
CERTIFICATE LEGEND 
 
Section 5.1  Legend. Each certificate representing the Shares shall be stamped
or otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or "blue sky"
laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE "SECURITIES") HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT")
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR FOLDERA, INC. SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
21

--------------------------------------------------------------------------------


 
The Company agrees to reissue certificates representing any of the Shares
without the legend set forth above if at such time, prior to making any transfer
of any such Shares, such holder thereof shall give written notice to the Company
describing the manner and terms of such transfer and removal as the Company may
reasonably request. Such proposed transfer and removal will not be effected
until: (a) either (i) the Company has received an opinion of counsel reasonably
satisfactory to the Company, to the effect that the registration of the Shares
under the Securities Act is not required in connection with such proposed
transfer, (ii) a registration statement under the Securities Act covering such
proposed disposition has been filed by the Company with the Commission and has
become and remains effective under the Securities Act, (iii) the Company has
received other evidence reasonably satisfactory to the Company that such
registration and qualification under the Securities Act and state securities
laws are not required, or (iv) the holder provides the Company with reasonable
assurances that such security can be sold pursuant to Rule 144 under the
Securities Act; and (b) either (i) the Company has received an opinion of
counsel reasonably satisfactory to the Company, to the effect that registration
or qualification under the securities or "blue sky" laws of any state is not
required in connection with such proposed disposition, or (ii) compliance with
applicable state securities or "blue sky" laws has been effected or a valid
exemption exists with respect thereto. The Company will respond to any such
notice from a holder within five (5) business days. In the case of any proposed
transfer under this Section 5.1, the Company will use reasonable efforts to
comply with any such applicable state securities or "blue sky" laws, but shall
in no event be required, (x) to qualify to do business in any state where it is
not then qualified, or (y) to take any action that would subject it to tax or to
the general service of process in any state where it is not then subject. The
restrictions on transfer contained in this Section 5.1 shall be in addition to,
and not by way of limitation of, any other restrictions on transfer contained in
any other section of this Agreement. Whenever a certificate representing the
Shares is required to be issued to a Purchaser without a legend, in lieu of
delivering physical certificates representing the Shares, provided the Company's
transfer agent is participating in the Depository Trust Company ("DTC") Fast
Automated Securities Transfer program, the Company shall use its reasonable best
efforts to cause its transfer agent to electronically transmit the Shares to a
Purchaser by crediting the account of such Purchaser's Prime Broker with DTC
through its Deposit Withdrawal Agent Commission ("DWAC") system (to the extent
not inconsistent with any provisions of this Agreement).
 
22

--------------------------------------------------------------------------------


 
ARTICLE VI
 
INDEMNIFICATION
 
Section 6.1  Company Indemnity. The Company agrees to indemnify and hold
harmless the Purchasers (and their respective directors, officers, affiliates,
agents, successors and assigns) from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred by
the Purchasers and their directors, officers, affiliates, agents, successors and
assigns as a result of any inaccuracy in or breach of the representations,
warranties or covenants made by the Company herein, unless any such losses are
as a result of the Purchaser’s gross negligence, bad faith or wilful
misconduct. 
 
Section 6.2  Indemnification Procedure. Any party entitled to indemnification
under this Article VI (an "indemnified party") will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Article VI except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice. In case any such action, proceeding
or claim is brought against an indemnified party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the indemnifying party
a conflict of interest between it and the indemnified party exists with respect
to such action, proceeding or claim (in which case the indemnifying party shall
be responsible for the reasonable fees and expenses of one separate counsel for
the indemnified parties), to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party. In the event that the indemnifying party
advises an indemnified party that it will not contest such a claim for
indemnification hereunder, or fails, within thirty (30) days of receipt of any
indemnification notice to notify, in writing, such person of its election to
defend, settle or compromise, at its sole cost and expense, any action,
proceeding or claim (or discontinues its defense at any time after it commences
such defense), then the indemnified party may, at its option, defend, settle or
otherwise compromise or pay such action or claim. In any event, unless and until
the indemnifying party elects in writing to assume and does so assume the
defense of any such claim, proceeding or action, the indemnified party's costs
and expenses arising out of the defense, settlement or compromise of any such
action, claim or proceeding shall be losses subject to indemnification
hereunder. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent which
shall not be unreasonably withheld. Notwithstanding anything in this Article VI
to the contrary, the indemnifying party shall not, without the indemnified
party's prior written consent, settle or compromise any claim or consent to
entry of any judgment in respect thereof which imposes any future obligation on
the indemnified party or which does not include, as an unconditional term
thereof, the giving by the claimant or the plaintiff to the indemnified party of
a release from all liability in respect of such claim. The indemnification
required by this Article VI shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
indemnified party irrevocably agrees to refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification. The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar rights of the indemnified party
against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
23

--------------------------------------------------------------------------------


 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.1  Fees and Expenses. Each party shall pay the fees and expenses of
its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement, provided that the Company
shall pay all actual, reasonable attorneys' fees and expenses (including
disbursements and out-of-pocket expenses) for one counsel to the Purchasers
incurred by the Purchasers in connection with (i) the preparation, negotiation,
execution and delivery of this Agreement, the Registration Rights Agreement and
the transactions contemplated thereunder, which payment shall be made at the
Initial Closing and shall not exceed $20,000, (ii) the filing and declaration of
effectiveness by the Commission of the Registration Statement (as defined in the
Registration Rights Agreement) and (iii) any amendments, modifications or
waivers of this Agreement or any of the other Transaction Documents. In
addition, the Company shall pay all reasonable fees and expenses incurred by the
Purchasers in connection with the enforcement of this Agreement or any of the
other Transaction Documents, including, without limitation, all reasonable
attorneys' fees and expenses. 
 
Section 7.2  Specific Performance; Consent to Jurisdiction; Venue. 
 
(a)  The Company and the Purchasers acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement or
the other Transaction Documents are not performed in accordance with their
specific terms or are otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement or the other Transaction Documents
and to enforce specifically the terms and provisions hereof or thereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.
 
(b)  The parties agree that venue for any dispute arising under this Agreement
will lie exclusively in the state or federal courts located in New York County,
New York, and the parties irrevocably waive any right to raise forum non
conveniens or any other argument that New York is not the proper venue. The
parties irrevocably consent to personal jurisdiction in the state and federal
courts of the state of New York. The Company and each Purchaser consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 7.2 shall affect
or limit any right to serve process in any other manner permitted by law. The
Company and the Purchasers hereby agree that the prevailing party in any suit,
action or proceeding arising out of or relating to the Shares, this Agreement or
the Registration Rights Agreement, shall be entitled to reimbursement for
reasonable legal fees from the non-prevailing party.
 
24

--------------------------------------------------------------------------------


 
Section 7.3  Entire Agreement; Amendment. This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, neither the Company nor any
Purchaser make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
Following the Closing, no provision of this Agreement may be waived or amended
other than by a written instrument signed by the Company and the Purchasers
holding at least a majority of all Shares then held by the Purchasers. Any
amendment or waiver effected in accordance with this Section 7.3 shall be
binding upon each Purchaser (and their permitted assigns) and the Company. 
 
Section 7.4  Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:
 
If to the Company:      Foldera, Inc.
17011 Beach Boulevard, Suite 1500
Huntington Beach, California 92647
Attention: Mr. Reid Dabney, Senior Vice President and Chief Financial Officer
Tel. No.: (714) 766-8700
Fax No.: (714) 766-8799


with copies (which copies
shall not constitute notice
to the Company) to:    Greenberg Traurig, LLP
The MetLife Building
200 Park Avenue, 15th Floor
New York, New York 10166
Attention: Spencer G. Feldman
Tel. No.: (212) 801-9200
Fax No.: (212) 801-6400
 
25

--------------------------------------------------------------------------------


 
If to any Purchaser :   At the address of such Purchaser set forth on Exhibit A
to this Agreement, with copies to Purchaser’s counsel as set forth on Exhibit A
or as specified in writing by such Purchaser with copies to:


Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: Christopher S. Auguste
Tel. No.: (212) 715-9100
Fax No.: (212) 715-8000


Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other parties hereto.
 
Section 7.5  Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.
 
Section 7.6  Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
Section 7.7  Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. After the
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement. Subject to
Section 5.1 hereof, the Purchasers may assign the Shares and its rights under
this Agreement and the other Transaction Documents and any other rights hereto
and thereto without the consent of the Company.
 
Section 7.8  No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
Section 7.9  Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
 
Section 7.10  Survival. The representations and warranties of the Company and
the Purchasers shall survive the execution and delivery hereof and the Closing
until the third anniversary of the Closing Date.
 
26

--------------------------------------------------------------------------------


 
Section 7.11  Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart. 
 
Section 7.12  Publicity. The Company agrees that it will not disclose, and will
not include in any public announcement, the names of the Purchasers without the
consent of the Purchasers, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation, and then only to the extent of such requirement. 
 
Section 7.13  Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
Section 7.14  Further Assurances. From and after the date of this Agreement,
upon the request of the Purchasers or the Company, the Company and each
Purchaser shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement and the
Registration Rights Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
27

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 

        FOLDERA, INC.  
   
   
    By:   /s/ Reid Dabney  

--------------------------------------------------------------------------------

Name:     Reid Dabney   Title:   Senior Vice President and Chief Financial
Officer

 

        PURCHASER:  
   
   
  By:   /s/ Adam Benowitz  

--------------------------------------------------------------------------------

Name:       Adam Benowitz   Title:         Portfolio Manager

 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
LIST OF PURCHASERS




Names and Addresses of Purchasers
 
Number of Shares Purchased
 
Dollar Amount of Investment
         
INITIAL CLOSING:
                 
Vision Opportunity Master Fund, Ltd.
 
1,666,666
 
$1,000,000

20 W. 55th Street, 5th floor
New York, NY 10019
Fax: 212-867-1416
Attn: Adam Benowitz and
          Antti Uusiheimala
Email: adam@visicap.com
           antti@visicap.com
 
1

--------------------------------------------------------------------------------


 